Citation Nr: 1612402	
Decision Date: 03/28/16    Archive Date: 04/07/16

DOCKET NO.  10-02 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky



THE ISSUE

Entitlement to a disability rating for osteochondritis dissecans of the right knee in excess of 20 percent prior to January 1, 2011, and in excess of 10 percent from January 1, 2011.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran had active service from August 2001 to August 2005.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In the January 2009 rating decision, the RO denied a rating in excess of 20 percent for osteochondritis dissecans of the right knee.  During the pendency of the appeal, in an October 2010 rating decision, the RO reduced the disability rating for osteochondritis dissecans of the right knee from 20 percent to 10 percent effective January 1, 2011, and assigned a separate 10 percent disability rating for limitation of extension of the right knee effective September 16, 2010.  In a September 2013 rating decision, the Appeals Management Center assigned a separate 10 percent disabling rating for instability of the right knee effective August 1, 2013.  

In June 2013, the Board remanded the claim for further development.

This matter is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

An August 2010 VA treatment record reveals that the Veteran was scheduled for an orthopedic appointment in December 2010.  Since VA treatment records were last obtained in August 2010, the AOJ should obtain all VA treatment records from the Lexington VA Medical Center from August 2010 to the present.

Since the matter is being remanded to obtain VA treatment records, the AOJ should schedule the Veteran for another VA examination to ascertain the current severity of his right knee.

Accordingly, the case is REMANDED for the following action:
1.  Ask the Veteran to identify all treatment for his right knee disorder and obtain all identified treatment.  Regardless of his response, obtain all treatment records from the Lexington VA Medical Center from August 2010 to the present.

2.  Thereafter, the Veteran must be afforded a VA examination to determine the nature and extent of his right knee disability.  The claims folder is to be made available to the examiner to review.  

The examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his right knee disability, as well as the impact of his right knee on his daily life and employment.  

3.  Then, readjudicate the Veteran's claim.  If the claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


